Exhibit 10.1 IN THE COURT OF COMMON PLEAS OF LACKAWANNA COUNTY, PENNSYLVANIA STEVEN ANTONIK, individually, and as ) Administrator of the ESTATE OF LINDA ) CIVIL ACTION KLUSKA, WILLIAM R. HOWELLS, and ) LOUISE A. HOWELLS, SUMMER BENJAMIN, and ) JOSHUA SILFEE, on behalf of themselves ) and all others similarly situated, )No. 2013-CV-4438 ) Plaintiffs, ) ) v. ) ) FIRST NATIONAL COMMUNITY BANCORP ) INC., and FIRST NATIONAL COMMUNITY ) BANK, ) ) Defendants. ) ) ) CHARLES SAXE, III, Individually and on ) Behalf of all others similarly situated ) ) No. 2013-CV-5071 Plaintiff, ) ) v. ) ) FIRST NATIONAL COMMUNITY ) BANK ) ) Defendant ) CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE Subject to Final Approval by the Court and in exchange for the good and valuable consideration set forth herein, this Class Action Settlement Agreement and Release dated as of February 16, 2017 (the “ Agreement ”) is entered into by and between STEVEN ANTONIK , individually, and as Administrator of the ESTATE OF LINDA KLUSKA, WILLIAM R. HOWELLS, LOUISE A. HOWELLS, SUMMER BENJAMIN, JOSHUA SILFEE, and CHARLES SAXE, III (the “ Plaintiffs ”), on behalf of themselves and the Members (defined herein), and FNCB Bank, formerly known as FIRST NATIONAL COMMUNITY BANK and FNCB Bancorp, Inc., formerly known as FIRST NATIONAL COMMUNITY BANCORP, INC. (“ Defendants ”) (individually, the Plaintiffs and Defendants are sometimes referred to as a “ Party ” and collectively, the “ Parties ”) for the purpose of settling the Litigation (defined hereafter) with prejudice as to all Parties, providing a Settlement Fund (defined herein) and an Incentive Award (defined herein) to Plaintiffs, eliminating Deficiency Balances (defined herein) of Members (defined herein) and providing Defendants with the Released Claims (defined hereafter), upon the terms and conditions set forth herein. 1 B A C K G R O U N D : WHEREAS , Plaintiffs Steven Antonik, Individually and as Administrator of the Estate of Linda Kluska, Louise and William Howells, Summer Benjamin, and Joshua Silfee filed a First Amended Class Action Complaint in the Court of Common Pleas of Lackawanna County, Pennsylvania at No. 2013-CV-4438 (the “ Antonik Suit ”), which alleged, inter alia , violations of the Pennsylvania Uniform Commercial Code, the Fair Credit Extension Uniformity Act, and various common law claims including conversion, arising from and relating to certain statutory notices and policies relating to consumer customers who were sent letters after having their vehicle(s) repossessed and the retitling of the repossessed vehicles; and, WHEREAS , Plaintiff Saxe filed an Amended Complaint in a class action pending in the Court of Common Pleas of Lackawanna County, Pennsylvania at No. 2013-CV-5071 (the “ Saxe Suit ”), which alleged violations of Pennsylvania Uniform Commercial Code with respect to certain Repossession Notices and Deficiency Notices mailed to Pennsylvania consumers after the repossession of their vehicles. The Antonik Suit and the Saxe Suit are hereafter collectively referred to as (the “ Litigation ”). 2 WHEREAS, Defendants filed Answers to both the Antonik and Saxe Complaints in which they deny the material allegations made and deny any and all liability with respect to the allegations of the Litigation and further deny that the Members have suffered any damages or are entitled to any recovery; and, WHEREAS, Defendants filed class-wide Counterclaims in the Litigation; and, WHEREAS , the Plaintiffs opposed these Counterclaims; and, WHEREAS , contested issues of both law and fact exist concerning the allegations and claims made in the Complaints and the Class Counterclaims pleaded; and, WHEREAS, Class Counsel have conducted an extensive investigation into the facts and law relating to the Litigation and have zealously litigated these claims. This effort included the taking of a corporate deposition of Defendants’ representative; reviewing some 430 loan files and over 8,500 pages of documents produced by Defendants; litigating dispositive motions, including preliminary objections and/or a motion for judgment on the pleadings; engaging in significant motions practice concerning discovery and a confidentiality agreement; amending the class complaints; retaining one or more experts and preparing an expert report; and filing class certification pleadings in preparation for a class certification hearing; and, WHEREAS , on December 17, 2015, counsel for the Parties met, after having exchanged detailed mediation statements, and orally agreed upon a settlement-in-principle of the Litigation; and, WHEREAS, Plaintiffs, Class Counsel (defined herein), Defendants, and Defendants’ Counsel (defined herein), after consideration of the following substantial benefits that ending the Litigation, subject to the provisions of this Agreement, would provide to the Parties as described below, have determined to execute this Agreement and intend to urge its approval by the Court: 3 (i)Defendants will pay the aggregate sum of Seven Hundred Fifty Thousand dollars ($750,000.00) (the “ Settlement Fund ”) into an account (the “ Settlement Account ”) at PNC Bank, a federally-insured financial institution, within fourteen (14) days following Preliminary Approval of the Settlement by the Court; (ii)The Settlement Fund is for the benefit of the Members and for purposes of implementing this Settlement, and will, specifically, be used to: (A)Pay Class Counsel fees and costs as approved by the Court; (B)Pay the costs of the Class Notice and administration of the Settlement, as approved by the Court; (C)Subject to Court approval, pay the seven representative plaintiffs from the Settlement Fund a class representative service award of Five Thousand Dollars ($5,000.00) each (aggregate Thirty-Five Thousand Dollars ($35,000.00)(the “ Incentive Award ”); (D)After payment of (A) through (C) above, provide an equal cash payment to each Member. (¶(A) through (D) are the “ Settlement Fund Purposes ”); and, (iii)Defendants will make a written request to Experian, Equifax, and TransUnion (the “
